




THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
(PURSUANT TO THE TERMS OF THE
POOL CORPORATION
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN)
This PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT (this “Agreement”) is between
Pool Corporation, a Delaware corporation (“Company”), and
_____________(“Recipient”), and is dated as of the date set forth immediately
above the signatures below.
1.    Grant of Performance-Based Restricted Stock. The Company hereby grants to
Recipient all rights, title and interest in the record and beneficial ownership
of ________ shares (the “Performance-Based Restricted Stock” or the “Incentive”)
of common stock, $.001 par value per share, of Company (“Common Stock”) subject
to the conditions described in Paragraphs 4 and 5 as well as the other
provisions of this Agreement. The Performance-Based Restricted Stock is granted
pursuant to and to implement in part Pool Corporation’s Amended and Restated
2007 Long-Term Incentive Plan (as amended and in effect from time to time, the
“Plan”) and is subject to the provisions of the Plan, which is hereby
incorporated herein and is made a part hereof, as well as the provisions of this
Agreement. Recipient agrees to be bound by all of the terms, provisions,
conditions and limitations of the Plan and this Agreement and in the event of
any inconsistency, the provisions of the Plan shall control. All capitalized
terms have the meanings set forth in the Plan unless otherwise specifically
provided. All references to specified paragraphs pertain to paragraphs of this
Agreement unless otherwise specifically provided.
2.    Custody of Performance-Based Restricted Stock. Upon satisfaction of the
vesting conditions set forth in Paragraph 4 or as otherwise set forth in
Paragraph 5(b) or 5(c), Company shall issue and deliver to Recipient a
certificate or certificates for such number of shares of Common Stock as are
required to be issued and delivered under this Agreement. Prior to the
satisfaction of such vesting conditions or the occurrence of such events, the
Performance-Based Restricted Stock is not transferable and shall be held in
trust.
3.    Risk of Forfeiture. Subject to Paragraph 5, should Recipient's employment
(defined below) with Company and each Subsidiary (defined below) terminate prior
to the vesting dates set forth in Paragraph 4, Recipient shall forfeit the
Performance-Based Restricted Stock that would otherwise have vested on such
dates.


4.            Vesting Dates.
a.            Subject to Paragraph 5, if the Performance Goal set forth in
Section 4(b) has been met as of the end of the Performance Period (as such term
is defined below), the shares of Performance-Based Restricted Stock subject to
this Agreement shall vest as follows: [in full on the 5th anniversary of the
date of grant OR 50% on March 15th of the  year following the end of the
performance period during which the Performance Goal was met and 50% on the 5th
anniversary of the date of grant].  Notwithstanding the above, no shares shall
vest unless and until the Committee has made the certification required by
Paragraph 4(d).
b.            Except as otherwise provided in this Agreement, the
Performance-Based Restricted Stock shall not vest as of the vesting dates  set
forth in Paragraph 4(a) unless the Company’s [return on invested capital] for
any consecutive three-year period beginning January 1, 20[ ] through December
31, 20[ ] (the “ Performance Period”) equals or exceeds [ _%] (the “Performance
Goal”). If th




--------------------------------------------------------------------------------




e Performance Goal is not met as of the end of the Performance Period ending
December 31, 20[ ], then all shares of Performance-Based Restricted Stock will
be immediately forfeited and canceled. 
c.            For purposes of this Agreement, “return on invested capital” shall
be defined as net income before interest and other non-operating expenses, net
of taxes divided by total long-term debt plus stockholders equity at the end of
the calendar year, subject to any adjustments pursuant to Section 8.2 of the
Plan.
d.            Following the end of the Performance Period, the Committee shall
determine whether the Performance Goal has been achieved as of the end of such
period.  Prior to any vesting of Performance-Based Restricted Stock hereunder,
the Committee shall certify in writing, by resolution or otherwise, and in
accordance with the requirements of Section 162(m) of the Code, including the
regulations and guidance thereunder, whether or not the Performance Goal has
been met.


5.    Termination of Employment; Change of Control. Voluntary or involuntary
termination of employment, retirement, death or Disability of Recipient, or
termination of employment for Cause or with Good Reason following a Change of
Control, shall affect Recipient's rights under this Agreement as follows:
a.    Voluntary or Involuntary Termination. If, other than as specified below or
as otherwise determined by the Committee, Recipient voluntarily terminates
employment (defined below) or if Recipient's employment is terminated
involuntarily, then Recipient shall forfeit the right to receive all shares of
Performance-Based Restricted Stock that have not theretofore vested pursuant to
Paragraph 4;
b.    Change of Control. If a Change of Control shall occur, then the
performance condition in Paragraph 4(b) shall be waived, but the conditions set
forth in Paragraph 4(a) shall continue to apply, except as set forth below. If
the Recipient’s employment is terminated by the Company or a Subsidiary without
Cause or by the Recipient for Good Reason within two years following the Change
of Control, then all nonvested Incentives granted under this Agreement shall
fully vest as of such termination date, all restrictions (other than those
described in Paragraph 9) applicable to such Incentives shall terminate and
Company shall release from escrow or trust and shall transfer to Recipient via
book entry the shares of Common Stock represented by such vested Incentives and,
upon Recipient’s request, the Company shall cause a stock certificate or
certificates to be issued in the name of Recipient.
c.    Death or Disability. If Recipient's employment is terminated by death or
Disability, then immediately all nonvested Performance-Based Restricted Stock
shall fully vest, all restrictions (other than described in Paragraph 9)
applicable to Performance-Based Restricted Stock shall terminate and Company
shall release from escrow or trust and transfer to Recipient, or in the case of
death, to the person or persons to whom Recipient's rights under this Agreement
shall pass by will or by the applicable laws of descent and distribution, or in
the case of Disability, to Recipient's personal representative, via book entry
the shares of Common Stock represented by such vested Performance-Based
Restricted Stock and, upon request, the Company shall cause a stock certificate
or certificates to be issued in the name of such person or persons.
d.    Retirement. If Recipient’s employment is terminated by Retirement,
provided that the Recipient does not engage in Competition directly or
indirectly against the Company, as determined by the Committee or the President
of the Company, the Performance-Based Restricted Stock not vested on the date of
Retirement shall not be forfeited but shall continue to vest subject to the
vesting schedule and attainment of the performance condition set forth in
Paragraph 4, and provided the other conditions of Paragraph 4 are met, all
restrictions (other than described in Paragraph 9) applicable to
Performance-Based Restricted Stock shall terminate and Company shall release
from escrow or trust and shall transfer to Recipient, via book entry the shares
of Common Stock represented by such




--------------------------------------------------------------------------------




vested Performance-Based Restricted Stock and, upon request, the Company shall
cause a stock certificate or certificates to be issued in the name of Recipient.
e.    Definition of Employment. For purposes of this Agreement, “employment”
means employment by Company or a Subsidiary. In this regard, neither the
transfer of Recipient from employment by Company to employment by a Subsidiary
nor the transfer of Recipient from employment by a Subsidiary to employment by
Company shall be deemed to be a termination of employment of Recipient.
Moreover, the employment of Recipient shall not be deemed to have been
terminated because of absence from active employment on account of temporary
illness or during authorized vacation or during temporary leaves of absence from
active employment granted by Company or a Subsidiary for reasons of professional
advancement, education, health, or government service, or during military leave
for any period if Recipient returns to active employment within 90 days after
the termination of military leave, or during any period required to be treated
as a leave of absence by virtue of any valid law or agreement. The Committee’s
determination in good faith regarding whether a termination of employment of any
type or Disability has occurred shall be conclusive and determinative.
f.    Definition of Competition. For purposes of this Agreement, “Competition”
is deemed to occur if a Recipient, who ceases to be employed by the Company or
its Subsidiaries or who ceases to provide services to the Company or its
Subsidiaries, obtains a position as a full-time or part-time employee of, as a
member of the board of directors of, or as a consultant or advisor with or to,
or acquires an ownership interest in excess of 5% of, a corporation,
partnership, firm or other entity that engages in any of the businesses of the
Company or any Subsidiary.
g.    Definition of Retirement. For purposes of this Agreement, “Retirement”
shall mean termination of the Recipient’s employment if the Recipient has been
employed by the Company or a Subsidiary on a continuous basis for a period of at
least ten years, the Recipient has attained the age of 55 years, and if
Retirement shall occur within one year of the date of this grant [2 years in the
case of the CEO], the Recipient has provided the Company with a minimum of one
year advance written notice of Recipient’s intention to retire.
h.    Definition of Disability.    For purposes of this Agreement, “Disability”
shall mean a disability that would entitle the Recipient to the payment of
disability payments under the Company’s or Subsidiary’s long-term disability
plan or as otherwise determined by the Committee.
i.    Definition of Subsidiary.    For purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which the Company owns securities
having a majority of the ordinary voting power in electing the board of
directors or similar governing body, either directly or through one or more
Subsidiaries.
j.    Definition of Cause.    For purposes of this Agreement, “Cause” shall mean
(i) conviction of a felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; (ii) conduct that has
caused demonstrable and serious injury to the Company or a Subsidiary, monetary
or otherwise; (iii) willful refusal to perform or substantial disregard of
duties properly assigned, as determined by the Board; or (iv) breach of duty of
loyalty to the Company or a Subsidiary or other act of fraud or dishonesty with
respect to the Company or a Subsidiary. The determination as to whether the
Recipient was terminated for Cause shall be made by the President and/or the
Board in its sole discretion.
k.    Definition of Good Reason.    For purposes of this Agreement, “Good
Reason” shall mean either of the following (without Recipient’s express written
consent): (i) a material diminution in




--------------------------------------------------------------------------------




Recipient’s base salary as of the day immediately preceding the Change of
Control, (ii) a material diminution in the Recipient’s authority, duty or
responsibilities as they existed the day immediately preceding the Change of
Control, or (iii) the Company’s requiring Recipient to be based at any office or
location more than 50 miles from Recipient’s principal office or location as of
the day immediately preceding the Change of Control. Notwithstanding the
foregoing, Recipient shall not have the right to terminate Recipient’s
employment hereunder for Good Reason unless (1) within 30 days of the initial
existence of the condition or conditions giving rise to such right Recipient
provides written notice to the Company of the existence of such condition or
conditions, and (2) the Company fails to remedy such condition or conditions
within 30 days following the receipt of such written notice (the “Cure Period”).
If any such condition is not remedied within the Cure Period, Recipient must
terminate Recipient’s employment with the Company within a reasonable period of
time, not to exceed 30 days, following the end of the Cure Period.
6.    Ownership Rights. Subject to the restrictions set forth herein and subject
to Paragraph 9, Recipient is entitled to all voting and ownership rights
applicable to the Performance-Based Restricted Stock, including the right to
receive any dividends that may be paid on Performance-Based Restricted Stock,
whether or not vested.
7.    Reorganization of Company and Subsidiaries. The existence of this
Agreement shall not affect in any way the right or power of Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Company's capital structure or its business,
or any merger or consolidation of Company or any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Performance-Based
Restricted Stock or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
8.    Adjustment of Shares. Except in the case of a Change of Control as
otherwise provided in the Plan or herein, in the event of stock dividends,
spin-offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Company (“Recapitalization Events”), then for all purposes references
herein to Common Stock or to Performance-Based Restricted Stock shall mean and
include all securities or other property that holders of Common Stock of Company
are entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property shall be treated in
the same manner and shall be subject to the same restrictions as the underlying
Performance-Based Restricted Stock.
9.     Certain Restrictions. By accepting the Performance-Based Restricted
Stock, Recipient agrees that if at the time of delivery of certificates for
shares of Performance-Based Restricted Stock issued hereunder any sale of such
shares is not covered by an effective registration statement filed under the
Securities Act of 1933 (the “Act”), Recipient will acquire the Performance-Based
Restricted Stock for Recipient's own account and without a view to resale or
distribution in violation of the Act or any other securities law, and upon any
such acquisition Recipient will enter into such written representations,
warranties and agreements as Company may reasonably request in order to comply
with the Act or any other securities law or with this Performance-Based
Restricted Stock Agreement.
10.     Nontransferability of Incentive. This Incentive is not transferable
other than by will, the laws of descent and distribution or by domestic
relations order, as defined in the Code. No right or benefit hereunder shall in
any manner be liable for or subject to any debts, contracts, liabilities, or
torts of Recipient.
11.     Amendment and Termination. No amendment or termination of this Agreement
which would impair the rights of Recipient shall be made by the Committee at any
time without the written consent of Recipient. No amendment or termination of
the Plan will adversely affect the right, title and interest of Recipient under
this Agreement or to Performance-Based Restricted Stock granted hereunder
without the written consent of




--------------------------------------------------------------------------------




Recipient. If the Performance-Based Restricted Stock is intended to qualify as
performance-based compensation under Section 162(m) of the Code, the Committee
may not use its discretion to increase the compensation payable to Recipient
hereunder in violation of the “performance-based compensation” requirements of
Section 162(m) of the Code.
12.     No Guarantee of Employment. This Agreement shall not confer upon
Recipient any right with respect to continuance of employment or other service
with Company or any Subsidiary, nor shall it interfere in any way with any right
Company or any Subsidiary would otherwise have to terminate such Recipient's
employment or other service at any time.
13.     Withholding of Taxes. Company shall have the right to (i) make
deductions from the number of shares of Common Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Agreement (and other amounts
payable under this Agreement) in an amount sufficient to satisfy required
withholding of any federal, state or local taxes required by law, or (ii) take
such other action as may be necessary or appropriate to satisfy any such tax
withholding obligations.
14.     No Guarantee of Tax Consequences. Neither Company nor any Subsidiary nor
the Committee makes any commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Agreement.
15.     Severability. In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of this Agreement
and this Agreement shall be construed and enforced as if the illegal, invalid,
or unenforceable provision had never been included herein.
16.     Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware to the extent federal law does not supersede and
preempt Delaware law.
17.     Section 83(b) Election. Recipient has reviewed with Recipient’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Recipient is
relying solely on such advisors and not on any statements or representations of
Company or any of its agents. Recipient understands that Recipient (and not
Company) shall be responsible for Recipient’s own tax liability that may arise
as a result of the transactions contemplated by this Agreement. Recipient
understands that Recipient may elect to be taxed at the time the shares are
granted by filing an election under Section 83(b) of the Code with the IRS
within thirty days from the date of grant. Recipient acknowledges that it is
Recipient’s sole responsibility and not Company’s to file timely the election
under Section 83(b), even if Recipient requests Company or its representatives,
to make this filing on Recipient’s behalf.
18.    Clawback Policy.    This Agreement and the Performance-Based Restricted
Stock granted hereunder shall be subject to the clawback policy included in
Company’s Corporate Governance Guidelines, to the extent such policy is
applicable to Recipient.
19.     Miscellaneous Provisions.
(a)     Not a Contract of Employment; No Acquired Rights. The adoption and
maintenance of the Plan or this Agreement shall not be deemed to be a contract
of employment between Company or any of its Subsidiaries and any person. Receipt
of an Incentive under the Plan at any given time shall not be deemed to create
the right to receive in the future an Incentive under the Plan, or any other
incentive awards granted to an employee of Company or any of its Subsidiaries,
and shall not constitute an acquired labor right for purposes of any foreign
law. The Plan shall not afford any recipient of an Incentive any additional
right to severance payments or other termination awards or compensation under
any foreign law as a result of the termination of such recipient's employment
for any reason whatsoever.




--------------------------------------------------------------------------------




(b)     Not a Part of Salary. The value of the Performance-Based Restricted
Stock granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries or other similar terms used when calculating Recipient’s
benefits under any employee benefit plan sponsored by Company except as such
plan otherwise expressly provides.
(c)     Electronic Delivery and Signatures. Recipient hereby consents and agrees
to electronic delivery of any Plan documents, proxy materials, annual reports
and other related documents. If Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Recipient hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Recipient consents and agrees that any such procedures and delivery
may be effected by a third party engaged by Company to provide administrative
services related to the Plan, including any program adopted under the Plan. 
IN WITNESS WHEREOF, the parties have entered into this Performance-Based
Restricted Stock Agreement as of the [ ] day of [ ], 20___.
 
“COMPANY”
POOL CORPORATION
By: __________________________________
Name:
Title:
 
“Recipient”
_____________________________________
Name: 
 




